IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JOSEPH S. DRUSKO, PERSONAL        : No. 126 WAL 2017
REPRESENTATIVE OF THE ESTATE OF   :
CATHY A. DRUSKO,                  :
                                  : Petition for Allowance of Appeal from
                 Petitioner       : the Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
UPMC NORTHWEST, UPMC HEALTH       :
SYSTEM, NORTHWEST EMERGENCY       :
PHYSICIANS, LLP, DAVID FERRARO,   :
M.D., UPMC NORTHEAST SURGICAL     :
ASSOCIATES, DANIEL J. LOVESTRAND, :
M.D., AND UPMC NORTHWEST          :
ANESTHESIA, INC.,                 :
                                  :
                 Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.